DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because in figure 5, the handheld battery powered tensioning and payout unit is incorrectly labeled as reference number “100”; the unit should be labeled as ---110--.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: in paragraph [0033], line 6, it appears that “plate 5” should be ---plate 100--.  
Appropriate correction is required.

Claim Objections
Claim 17 is objected to because of the following informalities:  in line 2, it appears that there is a word missing from between “wherein” and “reaction”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

With respect to claim 1, line 4, “a drum shaft” is set forth; however the same has been previously set forth on lines 3-4.  Setting forth the same element again amounts to a double inclusion.    In lines 4-5, the recitation “the winch line” lacks positive antecedent basis in the claim.  

With respect to claim 11, lines 10-11, “a control shaft of a manual winch” is set forth; however the same has been previously set forth in lines 2-3.  Setting forth the same element again amounts to a double inclusion. 

With respect to claim 12, “the hand wheel” lacks positive antecedent basis in the claim.

With respect to claim 17, the recitation “the housing” lacks positive antecedent basis in the claims.

With respect to claim 18, the recitation “the stop” and “the reaction arm” lacks positive antecedent basis in the claims.  

With respect to claim 19, lines 7-8, “a handheld battery operated powered tensioning and payout unit” is set forth; however the same has been previously set forth in lines 1-2. The recitations “a control shaft” in line 11 and “a manual winch” in line 12 have both been previously set forth. Setting forth the same element again amounts to a double inclusion. 




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 11-14 and 19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Reilly et al (U.S. Patent no. 6,705,597 B1).

With respect to claim 1, Reilly et al disclose a winch including:
a housing (18, 20, 22) with side plates (20, 22);
a rotatable spool assembly 24 supported between the side plates on a drum shaft 30 and including a drum 24 upon on a drum shaft on which the winch line 34 is spooled and unspooled and a controlling gear 28 on the drum shaft cooperating with the drum;
a control assembly supported by the side plates on a control shaft and engaging with the controlling gear to rotate the drum for spooling of the winch line on and off and holding the tension on the winch;
a torque plate 50 coupled to the control shaft and having at least one drive socket 54, wherein rotation of the torque plate causes rotation of the control shaft and of the controlling gear and the drum,
a handheld battery operated powered tensioning and payout unit 12 having at least one socket drive member (106,108) matching the at least one drive socket of the torque plate, wherein operation of the unit when the at least one socket drive member is received within the at least one drive socket of the torque plate causes rotation of the torque plate and consequent spooling or unspooling of the winch line on the drum.

With respect to claim 11, Reilly et al discloses an apparatus for retrofitting manual winches comprising:
a torque plate 50 configured to be coupled to a control shaft of a manual winch 14 and having at least one drive socket 54, wherein rotation of the torque plate once coupled to the control shaft would be configured to cause rotation of the control shaft and of a controlling gear and a drum 24 of the winch, and a handheld battery operated powered tensioning and payout unit 12 having at least one socket drive member (106, 108) matching the at least one drive socket of the torque plate, wherein operation of the unit when the at least one socket drive member is received (figure 5) within the at least one drive socket of the torque plate and the torque plate has been coupled to a control shaft 30 of a manual winch, causes rotation of the torque plate and consequent spooling or unspooling of the winch line on the drum.

With respect to claim 12, Reilly et al discloses the apparatus for retrofitting manual winches according to claim 11, wherein the torque plate is configured to be coupled to the hand wheel.

With respect to claim 13, Reilly et al disclose the apparatus for retrofitting manual winches according to claim 11, wherein the torque plate 50 includes one central drive socket 54.

With respect to claim 14, Reilly et al disclose the apparatus for retrofitting manual winches according to claim 11, wherein the torque plate is keyed (52, 80, 82) whereby it may be keyed onto the control shaft.

With respect to claim 19, Reilly et al disclose a method for retrofitting manual winches to be operable with handheld battery powered tensioning and payout unit comprising the steps of:
coupling a torque plate 50 having at least one drive socket 54 to a control shaft 30 of a manual winch 14 whereby rotation of the torque plate once coupled to the control shaft would be configured to cause rotation of the control shaft and of a controlling gear and a drum of the winch, and
providing a handheld battery operated powered tensioning and payout unit 12 having at least one socket drive member (106, 108) matching the at least one drive socket of the torque plate, wherein operation of the unit when the at least one socket drive member is received within the at least one drive socket of the torque plate and the torque plate has been coupled to a control shaft of a manual winch 14, causes rotation of the torque plate and consequent spooling or unspooling of the winch line on the drum.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8-10, 16-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reilly et al in view of Cumbers (U.S. Patent Application Publication no. US2008/0263837 A1).

With respect to claims 8, 16 and 20, Reilly et al does not teach a reaction arm configured to extend from the unit and prevent rotation of the unit during rotation of the torque plate.

With respect to claims 9 and 17, Reilly et al does not teach the reaction arm of the handheld battery operated powered tensioning and payout unit includes a stop engaging with the housing of the winch.

With respect to claims 10 and 18, Reilly et al does not teach a side plate incudes a recess engaging the stop of the reaction arm.

Cumbers teaches a strap tightening tool 10 and a power driven tool 12 to quickly wind the strap.  Cumbers teaches the use of an anchor member 32 having an anchor bar 36 which extends from the power driven tool 12.  The anchor bar 36 received within the two apertures 74  forming the receptacle on the strap tightener body.  The tightener body and the tool body become anchored relative to one another at a location spaced radially from the rotating parts to anchor against any torque applied between the two bodies so that actuation of the rotary driven tool only causes the spindle to rotate without twisting the body from the hand of the user (paragraph [0056]).  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Reilly et al with a reaction arm 32 (claims 16 and 20) including a stop 36 (claim 17) that engages a recess 74 on the side plate, as taught by Cumbers, so that actuation of the rotary driven tool only causes the spindle to rotate without twisting the body from the hand of the user.  


Allowable Subject Matter
Claims 2-7 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	Claim 2 would be allowable over the prior art of record because the prior art of record does not teach or fairly suggest the entire combination of elements set forth including the control assembly extends through one side plate and includes a hand wheel on the control shaft used for manually operating the winch.  Claims 3-7 depend directly from claim 2. 

Claim 15 is allowable over the prior art of record because the prior art of record fails to teach or fairly suggest the entire combination of elements set forth the torque plate includes an annular array of drive sockets.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bergman, Presley, Henderson, Bujold et al, Wilkinson, Payne, Denning, Parks, Sisk, Sr. et al are each cited to show winches using special adapters so that a power tool can be used to wind/unwind. 
Strom, Regal, Goulet, Stewart, DeBellis, Rodrigue are each cited to show winches using a power tool. 
Dow is cited to show a marine winch. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL M MARCELO whose telephone number is (571)272-6949.  The examiner can normally be reached on M-F 6:00 am-3:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571-272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.











Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EMMANUEL M MARCELO/
Primary Examiner
Art Unit 3654



/emm/